Exhibit 10.2

 

AMENDED AND RESTATED REVOLVING NOTE

 

 

$12,000,000 Minneapolis, Minnesota   May 13, 2020



 

FOR VALUE RECEIVED, the undersigned, INTRICON CORPORATION, a Pennsylvania
corporation, INTRICON, INC., a Minnesota corporation, and HEARING HELP EXPRESS,
INC., an Illinois corporation (each, a “Borrower”; collectively, the
“Borrowers”), hereby JOINTLY AND SEVERALLY promise to pay to the order of CIBC
BANK USA (formerly known as The PrivateBank and Trust Company) (the “Bank”), the
principal sum of TWELVE MILLION AND NO/100 DOLLARS ($12,000,000), or if less,
the then aggregate unpaid principal amount of the Revolving Loans as may be
borrowed by the Borrowers (or any of them) under the Loan Agreement (as
hereinafter defined). The actual amount due and owing from time to time
hereunder shall be evidenced by Bank’s records of receipts and disbursements
with respect to the Revolving Loans, which shall, absent manifest error, be
conclusive evidence of such amount.

Each Borrower further promises to pay interest on the aggregate unpaid principal
amount hereof at the rates provided in the Loan Agreement from the date hereof
until payment in full hereof. Accrued interest shall be payable on the dates
specified in the Loan Agreement.

All payments of principal and interest under this Amended and Restated Revolving
Note (the “Note”) shall be made in lawful money of the United States of America
in immediately available funds at the Bank’s office at 50 South 6th Street,
Suite 1415, Minneapolis, MN 55402, or at such other place as may be designated
by the Bank to the Borrowers in writing.

This Note is the Revolving Note referred to in, and evidences indebtedness
incurred under, a Loan and Security Agreement dated as of August 13, 2009 (as
previously amended, as further amended on or about the date hereof and as the
same may be hereafter further amended, modified or supplemented from time to
time, the “Loan Agreement”), among the Borrowers and the Bank, to which Loan
Agreement reference is made for a statement of the terms and provisions thereof,
including those under which the Borrowers are permitted and required to make
prepayments and repayments of principal of such indebtedness and under which
such indebtedness may be declared to be immediately due and payable. Capitalized
terms used here and not otherwise defined herein have the meanings ascribed to
them in the Loan Agreement.

All parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment, demand, protest and notice of dishonor in connection with this
Note.

This Note is made under and governed by the internal laws of the State of
Minnesota.

This Note amends, restates and replaces, but does not evidence repayment of or
constitute a novation with respect to, that certain Amended and Restated
Revolving Note, dated April 17, 2019, made payable jointly and severally by the
Borrowers to the order of the Bank in the original principal amount of
$7,000,000.00.

 

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

IN WITNESS WHEREOF, the undersigned have caused this Note to be executed as of
the date first set forth above.

 

INTRICON CORPORATION,

a Pennsylvania corporation

 

By: /s/ Scott Longval

Name: Scott Longval

Title: Chief Financial Officer

 

 

 

INTRICON, INC.,

a Minnesota corporation

 

By: /s/ Scott Longval

Name: Scott Longval

Title: Chief Financial Officer

 

 

 

HEARING HELP EXPRESS, INC.,

an Illinois corporation

 

By: /s/ Scott Longval

Name: Scott Longval

Title: CFO

 

 

 

 

[Amended and Restated Revolving Note]

 

 